Citation Nr: 1110842	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-38 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to April 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision rendered by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 50 percent for PTSD.

The Veteran failed to appear for a scheduled Travel Board hearing in November 2010.  He requested a Travel Board hearing in an August 2010 Form 9, Appeal to the Board, and provided an address with the request.  Notice of the Travel Board hearing, including the date, time, and location, was sent to the Veteran by the RO in September 2010 at the address he gave in the hearing request.  The letter was not returned to the RO.  There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach.)  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  See Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Since the Veteran failed to report without good cause, the Board deems his request for a Travel Board hearing as withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD were not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's request for a higher rating for PTSD  was received in December 2007.  He was provided with notice of VCAA in correspondence dated in December 2007.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  A statement of the case was issued in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the requirements in the December 2007 VCAA letter.  

A review of the claims file shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims during the course of this appeal.  VA outpatient treatment records were obtained and associated with the claims folder and the Veteran was afforded VA psychiatric examinations to assess the degree of impairment caused by the PTSD.  Therefore, the Board finds that any failure on the part of the VA to further notify the Veteran regarding evidence to be secured by the VA, and evidence to be secured by the Veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is filed until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

Factual Background

In January 2008, the Veteran was afforded a VA PTSD examination.  He related that he lived alone in housing for the disabled.  He was unemployed and looking for work.  In the past, he had been followed at a VA mental health clinic, but had not been seen in treatment for some time.  Past VA PTSD examination reports were noted, and it was indicated that he had a history of significant cocaine and alcohol use.  Past Global Assessment of Functioning (GAF) scores were noted to be in the 40's, and part of the rating was attributed to his drug and alcohol dependence.

On mental status examination, the Veteran described symptoms of PTSD related to his combat service, which appeared to be similar to previously described symptoms.  He reported that the symptoms were ongoing on a daily basis.  He became tearful when he talked about losing friends in the war, and he was quite reactive when he heard helicopters.  He avoid talking or thinking about the war.  He had feeling of detachment, a restricted range of affect, and a foreshortened sense of the future.  He had great difficulties with hyperarousal symptoms.  He was frequently quite irritable and restless, and thought of leaving his apartment with a weapon and getting into an altercation.  He described a long history or irritability and violent behavior that was documented in the records.  He avoided leaving his apartment, had sleep disturbance, and was at times hypomanic.  He had problems with concentration, hypervigilance and an exaggerated startle reaction.  He sometimes experienced mild auditory hallucinations (someone knocking at his door when no one was there).  He denied homicidal or suicidal ideation.  He had not used cocaine in three months.  While he lived alone, his longtime girlfriend came to see him on Fridays, and he saw his 14 and 15-year old sons once a week, with frequent interaction with them.  He was scheduled for a job interview later that week.  He had no significant leisure-related interests, and was able to take care of activities of daily living.  He was noted to be casually dressed, cooperative, and adequately groomed.  His mood was irritable.  He presented with some suspiciousness of thought content, but no clear thought disorder was noted.  Thought process was logical and goal directed.  Insight and judgment were fair.  The pertinent diagnoses included chronic PTSD, and cocaine and alcohol dependence in early remission.  A GAF score of 48 was assigned.  The examiner noted that the PTSD symptoms were similar to those observed in the past.  The Veteran described considerable difficulties secondary to his level or irritability, sleep disturbance, and reexperiencing symptoms, resulting in continued difficulties with his social functioning.  

In September 2008, the Veteran filed his current claim for a rating in excess of 50 percent for PTSD.  

In a September 2008 VA mental health note, the Veteran gave a long history of cocaine abuse.  He spoke of the same issues, including difficulty controlling his anger.  He was seeking the examiner's assistance in getting out of jury duty.  In a December 2008 VA mental health progress note, the Veteran reported he was unable to open up to anyone due to lack of trust and believed people would recoil from him if they knew what he had done.  He denied suicidal or homicidal ideation.  

In a June 2009 VA mental health note, the examiner stated the Veteran had a hard time articulating his current problems.  He reported that he did not sleep well, napped throughout the day, and was "on watch" at night.  He felt sometimes he was "okay," and sometimes he was depressed.  He endorsed moderate symptoms of depression, including little pleasure in doing things, feeling down, and feeling tired or having little energy.  The Veteran worked as a part-time house painter and had a lot of down time in his apartment.  He lived alone and did not appear to be very motivated.  He felt that he never fully reintegrated into civilian life after he returned from Vietnam.  He reported that he felt "out of place," "neglected," and "kicked to the curb."  He said he used to be angry and violent, but now he tended to just get irritated or angry at other people.  The Veteran reported a history of heavy drug use peaking in 1985.  He currently drank about 1/2 pint of rum and smoked two or three joints about once a week.  The Veteran had 13 children by five different women.  He was married for 21 years but had multiple relationships and fathered multiple children during the marriage.  

In a July 2009 VA mental health note, the Veteran reported "serious anger problems" and "violent tendencies," but he had not acted on them.  He tended to only socialize with family.  Mental status examination revealed appropriate grooming, good eye contact, coherent thought process, euthymic mood, full range of affect, and fair insight and judgment.  The examiner noted the Veteran minimized his substance abuse and some negative behavioral patterns.  He denied suicidal ideation.  

In a September 2009 VA mental health note, the Veteran related that he felt his anger took over sometimes and he had to exert extreme self-control to stop himself from acting on it.  Mental status examination revealed similar findings as the July 2009 VA mental health note.

In an October 2009 VA mental health note, the Veteran related that he did not feel close to anyone.  He described his ancestral legacy to the examiner and explained that he felt his path was to be a warrior in this life and possibly past lives.  He felt a kinship to the Mantou Native American healer, and reported experiencing intuitive "hits" in which he knew what people were thinking or experiencing, but he did not know what to do with this tendency.  He believed in reincarnation and past lives, and once dreamed he was a Chinese man in the 1600s living in a valley near the Yangtze River.  He mentioned that he wanted to be "remembered" by others and leave a legacy, yet he struggled with finding anything that held his interest and admitted that it was not easy for him to work with other people.  Mental status examination revealed appropriate grooming, good eye contact, coherent thought process, narcissistic tendencies, no evidence of psychosis, mood that ranged from irritated to pensive, constricted affect, and fair judgment and insight.  He denied suicidal or homicidal ideation.  

In a November 2009 mental health note, the Veteran inquired about a substance abuse treatment program, and reported that he used about one to one and a-half grams of cocaine over the past weekend.  He reported that he used cocaine and drank a half pint of alcohol a couple of times per month.  Mental status examination revealed appropriate grooming; good eye contact; a thought process that reflected distrust of others, the government, etc.; no evidence of psychosis; irritable mood; constricted affect; and fair insight and judgment.  He denied suicidal and homicidal ideation.

In a February 2010 mental health note, the Veteran reported confusion and difficulty sleeping at night.  He related that he dreamed a lot and sometimes he felt his dreams were prophetic.  He indicated that he stopped using cannabis but he continued to drink about three-quarters of a pint of alcohol once a week and used cocaine once a week.  Mental status examination was similar to the findings in November 2009.  

In a March 2010 mental health note, the Veteran described himself as a violent person.  He said he could hurt someone without any remorse and he could not get enough combat shows, movies, etc.  When presented scenarios to assess his capacity for empathy and compassion, he had a hard time feeling badly about hurting other people.  He stated that he learned to curb his aggression because he knew it was not socially acceptable, but it appeared to the examiner that his reason for following societal rules came more from the outside than from an inner sense of responsibility and compassion toward others.  The Veteran reported he tended to isolate to protect himself from hurting others.  Mental status examination was consistent with previous examinations.  The diagnoses were PTSD and polysubstance abuse.  A GAF score of 52 was assigned.  

In a June 2010 VA mental health note, the Veteran mentioned recent recurrent dreams about Vietnam.  Mental status examination revealed similar findings as previous examinations; however, insight was limited and judgment poor because he minimized his substance abuse.  

During a July 2010 VA PTSD examination, the Veteran reported he worked part-time as a handyman "under-the-table" for his brother-in-law.  He felt the two most prominent symptoms he suffered from were tendencies toward social isolation and marked irritability.  The examiner noted the Veteran used social isolation as a major coping mechanism so as to modulate his anger and aggressiveness.  He was easily angered and had historically dealt with his frustrations and angers through violence.  The Veteran indicated that he socialized regularly with two of his children and had regular encounters with the mother of the boys.  He acknowledged that he tended to certain daily routines, such as providing meals for himself and going to church on a regular basis, but at one point in the interview, he referred to himself as "retired", acknowledging a certain contentment with his relatively passive lifestyle.  Mental status examination revealed no signs or symptoms of psychosis.  The Veteran was alert, oriented, and cooperative throughout the interview.  His mood was mildly dysphoric with no homicidal or suicidal ideation.  Affects ranged and were well modulated.  The diagnoses were mild subclinical PTSD, dysthymia, substance abuse in remission, and impulse control disorder.  A GAF score of 55 was assigned.

Analysis

In order for a rating of 70 percent to be awarded for PTSD, there must be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

In the present case, the symptoms as described above were not present.  The Board notes the July 2010 VA PTSD examination and various VA mental health notes in which described the Veteran as oriented to person, time, and place; indicated normal speech; and normal judgment and insight, with the exception of a June 2010 VA mental health note that listed judgment and insight as poor and limited due to minimalization of substance abuse.  Near-continuous panic or depression affecting his ability was not reported, and the Veteran indicated in various mental health clinic interviews that he was able to function independently.  There were no periods of impaired impulse control (such as unprovoked irritability with periods of violence) noted on any examination, nor did the Veteran describe violent outbursts.  He has been described as appropriately groomed, so neglect of personal appearance and hygiene are not an issue.  Notably, the Veteran denied suicidal or homicidal ideation consistently throughout the record.  Finally, he related that he socialized with two of his sons, indicating an attempt to establish and maintain effective relationships.  Clearly, the Veteran suffers from some social impairment due to his PTSD; however, the extent of his impairment for this time period is contemplated by the assigned 50 percent rating.  

For the most part, the Veteran's GAF scores have ranged from 52 to 55.  The scores of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.  The Board notes that an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the VA disability rating to be assigned.  Rather, the evaluation is based on consideration of all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 50 percent.  To this extent, the appeal is denied. 

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his PTSD, that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Concerning employment, there does not appear to be any active, serious attempt to engage in employment (except for when he works part-time as a handyman "under-the-table" for his brother-in-law), as the Veteran has referred to himself as "retired", acknowledging a certain contentment with his relatively passive lifestyle, with no evidence of marked interference with employment caused by PTSD, which has most recently been described as "mild."  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 50 percent evaluation.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


